DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Claims 27, 34 and 41 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has canceled each of claims 27, 34 and 41, therefore the rejection of claims 27, 34 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.
3.	Claims 22, 29 and 36 were rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Avasarala et al. (US10,025,950), Claims 23, 30 and 37 were rejected under 35 U.S.C. 103 as being unpatentable over Avasarala et al. (US10,025,950) in view of JinJie An (CN103745238), and Claims 24-26, 28, 31-33, 35, 38-40 and 42 were objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 22, 29 and 36 are independent.
	Applicant has amended each of the independent claims with several additional limitations including identification of a category of an object with user-specified categories that relate to reducing carbon footprint and receiving another image by a second user and determining a degree of contribution of the merchant with respect to reducing carbon footprint.  Examiner agrees with Applicant’s argument that the amended claims overcome the previous rejection.
Applicant’s arguments, filed 7 May 2021, with respect to claims 22-42 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(2) rejection of claims 22, 29 and 36, the 35 U.S.C. 103 rejection of claims 23, 30 and 37, and the objection to claims 24-26, 28, 31-33, 35, 38-40 and 42 has been withdrawn. 
Allowable Subject Matter
4.	Claims 22, 24-26, 28, 29, 31-33, 35, 36, 38-40 and 42 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667